﻿
I should like to congratulate you most sincerely. Sir, on your election to the presidency of the General Assembly. We are confident that you will guide our deliberations with care and competence.
1 should also like to congratulate Ambassador Joseph Reed on his assumption of the post of Under-Secretary-General for Political and General Assembly Affairs and to welcome him warmly.
Our grateful thanks go to Mr. Humayun Choudhury of Bangladesh for the wisdom and skill with which he conducted our proceedings at the last session of the General Assembly.
We are delighted that the Secretary-General remains in good health, and we express our gratitude and respect to him for his tireless and patient efforts to resolve difficult international problems. 
This past year has been a year of rejoicing and celebration for our nation, which commemorated the twenty-fifth anniversary of its independence. It was a year of pride and an occasion for reflection and reaffirmation; an opportunity for re-examination of our national values and ideals and reassessment of our aims and aspirations, it was, in fact, a chance to look forward to our future in the light of lessons learned over the past 25 years.
We see great merit in this process of slowing down and taking stock of our successes and failures at appropriate times, and that is, of course, what the United Nations did when it celebrated its fortieth anniversary two years ago, which provided an occasion for us all to reflect on its history and Its future. Ringing reaffirmations of faith in its ideals were given that year, and a searching re-examination of how best to achieve those ideals was begun. It has resulted in a realistic assessment that has set in train a process of reform that we are certain will have far-teaching beneficial effects not only on the actual performance of the United Nations and its Members but also on how the United Nations is perceived by the world community. 
The Secretary-General has noted in his annual report that the adoption last year of resolution 41/213 on the review of the efficiency of the administration and financial functioning of the United Nations was a step that could signify a major turning-point for the United Nations. We agree and, while acknowledging the problems and dangers that remain, we are much encouraged. This then we feel is a year for optimism not only as far as practical matters and reforms are concerned but as far as political will and co-operation within the United Nations process are concerned as well. It seems to us that a generally more co-operative and conciliatory mood is permeating the United Nations, and we hope that this is not only an acknowledgement of renewed faith in the United Nations and its goals but also a revival of the spirit of multilateralism and a recognition of our global mutual interdependence.
We see in various situations, which at times may have seemed hopeless, evidence that solutions are possible and in some cases may not be far off.
The Iran-Iraq war - that disastrous conflict between brothers - rages on, but we have seen determination and unanimity in the Security Council in its pursuit of a cease-fire and brave persistence on the part of the Secretary-General in trying to bring an end to this tragedy. These efforts must continue, and whatever measures are deemed necessary must be taken to achieve a cease-fire and to stop the fuelling of the fires of this war by the sale of arms to both sides.
In Afghanistan, while foreign troops still occupy the land, the negotiations to bring about their withdrawal are at an advanced stage, and we are encouraged to hope that a solution will soon emerge ensuring early withdrawal and enabling the refugees to return home and all Afghans to choose freely their government and to participate in the rehabilitation of their war-torn land.
In Kampuchea, while foreign forces also remain and the conflict persists, the Secretary-General states in his report that he has recently detected some signs of movement that he hopes will develop in the right direction, and we are encouraged by this. We note that the Foreign Ministers of the Association of South-East Asian Nations (ASEAN) in their meeting in Bangkok on 16 August 1987 have called for a cocktail party" in which the Cambodian factions and Viet Nam can start a dialogue. We applaud ASEAN’s efforts to find a solution to the Kampuchean problem and to promote peace in South-East Asia. We encourage acceptance of the eight-point proposal of the Coalition Government of Democratic Kampuchea, which calls for national reconciliation leading to a quadripartite government in which all parties would participate and which would be headed by His Royal Highness Prince Sihanouk, who is widely respected.
In Central America, until recently a solution seemed far off; but we see now, with President Arias' ten-point peace plan, the prospect of peace and settlement of problems becoming a more possible reality and we are heartened by the conclusion of the Guatemala accord among the Central American States, an agreement to establish peace in accordance with the principles of sovereignty, common security, non-interference, democracy and development. We must now hope that all parties involved maintain the momentum of the peace process.	
On the Korean peninsula, the reduction of tension between the two parts of Korea is the most essential step towards resolving the Korean question and ultimate peaceful unification through dialogue and negotiation. We hope that dialogue will soon be resumed in the interest of peace and security in the region. As a step towards reconciliation and reunification, we support the admission of both the North and South to the United Nations. The principle of universality leads us to support accession for all those countries that wish it and are prepared to abide by the principles of the United Nations Charter. We consider that the Republic of Korea is already an active member of the international community and that it fulfils those requirements. The Republic of Korea's capital city, Seoul, is to host the 1988 Olympic Games. We hope that the spirit of sportsmanship engendered by participation in next year's Olympics in Seoul will help not only to bring all countries of the world together in harmony but, in particular, to create an atmosphere which will be conducive to the improvement of relations between North and South Korea. We extend good wishes for the success of the Olympics.
Though the problems in Lebanon and the Arab-Israeli conflict may seem Intractable, there are glimmers of hope. Faint hopes for a peaceful settlement in Lebanon flicker from time to time but, unfortunately, fade before they come to fruition. Outside Interference in Lebanon must cease, foreign forces must withdraw and Lebanon's sovereignty, territorial integrity and independence must be respected. The United Nations Interim Force must also be respected to enable it to fulfil its mandate and carry out its important peace-keeping mission without harassment. We must give it our full support. 
In the Middle East there has been some progress with regard to the idea of convening an international conference under United Nations auspices, and we feel that with the participation and approval of all parties this would be a most positive development. Any solution to the problem must guarantee both the right of Israel to a secure existence within internationally recognized boundaries and the right of the Palestinian people to self-determination, indeed, to live in their own territory with the authorities and form of government they choose.
There is one area of the world where there seems little hope at the moment - South Africa. The South African Government's continuance of the abhorrent system apartheid is completely unconscionable, as is the unjustified delay in the transition to independence of Namibia, which South Africa still illegally occupies and exploits. South Africa's extension of the state of emergency and continuous cruel repression and violations of human rights involving even very young children have made it a pariah among nations, as have its attacks on the front-line States. These States need and should be given international assistance and support. The pressure on South Africa must be sustained, and we support the efforts of the United Nations and the Commonwealth in this regard.
One of the most promising rays of hope on the international scene is the proposed summit meeting between the leaders of the United States of America and the Soviet Union, and the agreement between them to work towards the dismantling of intermediate- and short-range missiles. This is the first time in history that there has been a proposal for an agreement that will actually eliminate nuclear weapons, and we see it as a most positive and significant initial step towards the preservation of our planet. We applaud it.
Another important step in this direction has been the report of the Brundtland Commission, entitled "Our Common Future", which in its strong and very forthright exposition stresses the urgency of protecting our resources and our environment. Our survival, and that of the Earth's environment, depend on our paying heed to the urgent ecological concerns that scientists throughout the world are bringing to our attention. The Governing Council of the United Nations Environment Programme has acted most appropriately in submitting to the General Assembly this report and another major report of great significance, "The environmental perspective to the year 2000 and beyond". Countries of the world can no longer ignore the proliferating and worsening threats to our environment, such as the thinning of the ozone layer and the greenhouse effect, desertification, deforestation and the ever increasing pollution and poisoning of the earth, sea and sky by waste and chemicals. Acting under the provisions of the Vienna Convention for the Protection of the Ozone Layer of 1985, Member States have taken a small step by agreeing gradually to phase out chlorofluorocarbons but there is much more to do and it must be done urgently. Our very real concern about the environment is reflected in the recently concluded Convention for the Protection of the Natural Resources and Environment of the South Pacific Region.
In addition to the work on the environmental front, essential work is going on under United Nations auspices in several other fields that urgently affect our chances of survival, and bring us some hope that we might eventually overcome the crisis the world now faces.
The International Conference on Drug Abuse and Illicit Trafficking, which was held in Vienna in June, under the most able presidency of the Prime Minister of Malaysia, Mr. Mahathir Mohamed, was an important step forward in attempts to curb this scourge and also a significant example of successful international co-operation. The 35-point programme drawn up by the Conference is a comprehensive battle plan in the war against drugs. 
The World Health Organization (WHO) is continuing its efforts to combat disease and poor health conditions throughout the world. The global tragedy of AIDS (acquired immune-deficiency syndrome) and the commendable response to it made by WHO through its special programme on AIDS has highlighted the importance of international health co-operation under United Nations auspices. WHO will take an essential leadership and co-ordinating role in AIDS prevention, control, research, education and public awareness, and in an information campaign.
Although predictions had been gloomy, the seventh session of the United Nations Conference on Trade and Development (UNCTAD) proved to be a most significant and important meeting. There was a revival of international economic dialogue and a realistic reappraisal of world economic problems. The Final Act, adopted by consensus, demonstrated that the developed and developing countries can listen to one another and work towards constructive multilateral interaction. We are encouraged by the resolve of the stronger economies to take concrete steps to revitalize development, growth and international trade. In this connection, Japan's decision to channel some of its external surplus to developing countries is most welcome. The serious plight of the least developed countries and the breakdown of the development process in them was acknowledged. The Final Act stated :
"There was a consensus on the need for full and expeditious implementation of the SNPA and of the recommendations of the Mid-Term Review as adopted." (Final Act of UNCTAD VII  para; 110)
Samoa gives its full support to this thrust and trusts that the positive mood engendered by the Conference will continue. 
The important work being carried out by the United Nations Development Programme in promoting development deserves increasing support. The Programme's input into the development activities of underdeveloped countries is a valuable component of the overall assistance they are given. The United Nations Development Programme must be encouraged to play to the fullest extent the role that it is uniquely placed to play most effectively and efficiently in the delivery of overall development assistance.
Also of importance during the UNCTAD VII Conference was the signature or ratification of the common fund for commodities Agreement by many more countries. These were significant steps towards bringing the fund into operation, and the decision by the Soviet Union to sign it was of particular significance.
South-South co-operation is also most important to the world's future, and the convening of the South Commission, which has begun its work, is a promising sign in this area. It is encouraging that many developing countries support the establishment of this Independent Commission of the South on Development Issues, as it is officially titled, and we feel it could not be under more able chairmanship than that of Mr. Julius Nyerere. We hope all countries of the South will support its work.
The International Conference on the Relationship between Disarmament and Development, held recently at United Nations Headquarters, focused attention on the priorities of today that have allowed expenditures on armaments to get completely out of proportion to expenditures on development. Given economic and social underdevelopment, and the misery and poverty afflicting more than two thirds of mankind - to say nothing of the homeless, who are the focus of special United Nations attention this year - the extent of spending on military budgets throughout the world is almost beyond belief. However, some promising developments, such as China's programme to reduce its army by a million soldiers, give us reason to hope that change may come and that it may eventually be possible for the world to focus its attention where it should: on the health and welfare of the peoples o£ the world.
Several other areas of disarmament show promise. The success of the Conference on Confidence Building Measures in Stockholm in 1986 was gratifying, as is the progress towards a chemical weapons convention. While we are encouraged by these developments we are alarmed by the continuation of nuclear testing and the proliferation of nuclear weapons. We view the completion of a comprehensive test-ban treaty as of the utmost urgency, and we place great importance on universal acceptance of the Treaty on the Non-Proliferation of Nuclear Weapons.
I shall conclude by turning to our own region of the world, and speak in my capacity as current Chairman of the South Pacific Forum.
I wish to raise a matter which the United Nations members of the Forum have brought before this Assembly and which is of deep concern to us all in the region. It is the situation in New Caledonia.
The South Pacific Forum is, as the General Assembly may know, the regional organization of the independent and self-governing peoples of the South Pacific. The Heads of Government of the South Pacific Forum countries meet annually to deal with matters of concern to the region. It was at those meetings that careful consideration of the increasing severity of the problems in New Caledonia led the Heads of Government to their conclusion that United Nations involvement was essential. We therefore sought the re-inscription of New Caledonia on the list of Non-Self-Governing Territories. It was also the wish of the Forum to pursue dialogue with France in an attempt to have it resume dialogue with all parties in New Caledonia. 
Thus the Forum countries requested the re-inscription of New Caledonia in the firm belief that it would assist the progress of New Caledonia towards the exercise of a legitimate act of self-determination in co-operation with the United Nations. We recognized that the principles of decolonization/ including the inalienable right to self-determination established in the Charter and the Declaration on decolonization  applied to New Caledonia. We recognized also that New Caledonia is a Non-Self-Governing Territory in the terms of the Charter and the Declaration on decolonization. Gratefully aware of the constructive role the United Nations had played in the decolonization of the Pacific/ the members of the Forum felt that the United Nations should be involved in the continuation of that process/ as was right and proper.
Those were our reasons for seeking re-inscription/ and we were gratified to know that the world community/ with valuable support from the Movement of Non-Aligned Countries, had taken the same view when resolution 41/41 A received such strong support at the last session of the General Assembly. We are most grateful for that support, which paved the way for the United Nations to play a constructive and proper role in bringing New Caledonia to a genuine act of self-determination in accordance with United Nations practices and principles. We are also pleased at the heightened international interest that this has brought about, which focuses special attention on the plight of New Caledonia's indigenous people.
Since re-inscription, the Special Committee on Decolonization has twice considered New Caledonia. In March, the Committee adopted a decision calling on France to co-operate with the Committee and to transmit information under Article 73 (e) of the Charter. It urged France to prepare the Territory for a free and genuine act of self-determination. Regrettably, French co-operation has not been forthcoming. In August, the Committee adopted a resolution on New Caledonia after a substantive debate. The resolution, inter alia, regretted that Prance had not responded to the call to submit information.

It declares that progress towards a long-term political solution in New Caledonia requires a free and genuine act of self-determination consistent with United Nations principles and practices. The resolution emphasizes that such an act of self-determination, in which all options should be made available, should be preceded by a comprehensive programme of prior political education in which all options are impartially presented and the consequences fully explained. Thus the Committee made clear to France what was required of it by the international community.
The Committee also provided a valuable forum for petitioners to be heard on the subject, especially the representatives of the indigenous people of New Caledonia. Their representatives will be here again when the question is further considered by the General Assembly.
It is clear from what I have said that the French attitude to the United Nations on New Caledonia has been one of consistent non-co-operation. There has been no response to communications from the United Nations on New Caledonia and no information has been transmitted as required under Article 13 e of the Charter.
France has, in fact, not deviated from its unilateral path. It went ahead with its planned exercise - a so-called referendum on the future of New Caledonia - on 13 September. The General Assembly heard the French interpretation of the referendum as provided by the Foreign Minister of France in his statement on 23 September. We in the Forum cannot accept that interpretation. As I have indicated elsewhere, to pretend that the so-called referendum has legitimately determined the political future of New Caledonia is untenable. Given the circumstances, what other result could there have been? Indeed, it was the culmination of sustained efforts by the Government of France over the last several months to produce an outcome favouring continued French rule. In conducting the poll, France paid little or no regard to the established practices and principles of decolonization enshrined in the Charter. The referendum was a unilateral act devoid of any significance in this body.
Why do we consider it unacceptable? The basic fact is that it did not conform to the principles of decolonization. It was not conducted in co-operation with the United Nations; the options offered to the electorate were restricted; there was no political education regarding the options; punitive consequences were implicitly and, on occasion, explicitly, attached to the independence option; the administering Power campaigned hard for its preferred option; the opponents of the referendum were severely restricted in presenting their case; the presence of 8,000 French forces, together with police violence against peaceful demonstrations, were inhibiting factors. It was a hollow and sterile exercise.
It was no wonder that the great majority of the indigenous people did not take part in such a flawed process. In fact, over 80 per cent of Kanaks stayed away from the polls.
The only lesson to be drawn from this poll - and it is one which we must ell deeply regret - is that the basic differences in New Caledonian society remain and have only widened. In our view the referendum resolved nothing, merely aggravating the situation. It is clear that the future of New Caledonia can be assured only by the involvement of those who have long-term residence in and commitment to the Territory. We look to the administering Power to bring about a process of dialogue leading to a free and genuine act of self-determination, consistent with the universally accepted principles and practices of the United Nations.
Member countries of this Organization, so many of whom have achieved their own independence with the support of this body, should not need to be reminded that all peoples have the right to expect the General Assembly to stand by them in their quest for self-determination. New Caledonia must be seen in this wide historical perspective. The principles that must guide the Assembly in this instance are the very ones it has followed in other colonial situations. They are contained in the draft resolution from the Special Committee of 24 the Assembly will consider later this session. The principles are clear and unambiguous. Attempts to side-step them do a disservice to us all. The Forum members will approach discussion of the New Caledonia item later in this session, guided by these principles.
May God guide you in your deliberations.

